NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
INDIAN HARBOR INSURANCE COMPANY,
Plaintiff-Appellan,t, -
V.
UNITED STATES,
Defen,dan.t-Appellee.
2012-503O .
Appea1 from the United States Court of Federal
Claims in case no. 10-CV-680, Seni0r Judge Eric G.
Bruggink.
ON MOTION
ORDER
The United States moves for leave to file its previ-
ously-submitted principal brief out of ti1ne.
Upon consideration thereof
IT IS ORDERED THATZ

INDIAN HARBOR INSURANCE CO V. US 2
The motion is granted
FoR THE COURT
ApR 0 5 2012 /s/ Jan Horbaly
l Date J an Horba1y
C1erk
cc: David C. R0n1m, ESq.
David F. D’Alessandris, Esq.
FlLED
321 u.s.c0unT 0:=AFPEALsF0n
ms Fm51=zAL cm¢:u:T
APR U5 2012
JAN HORBAL\'
_ CLERK